El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
M. Miclielin & Cié. entabló demanda en la Corte Municipal de San Juan contra José Rodríguez, Pío Berrios y Alfonso Rodríguez, en cobro de dinero. Solicitó el asegura-miento de la sentencia y la corte lo decretó ordenando que se librara por el secretario mandamiento dirigido al marshal de la Corte Municipal de Cayey para que procediera a embargar bienes de los demandados en cantidad suficiente para responder de la suma reclamada en la demanda, y luego dijo: “Y se ordena además el embargo de los siguien-tes bienes, propiedad del demandado Pío Berrios: (Se des-criben tres fincas rústicas situadas en Barranquitas). El Secretario de esta Corte librará el correspondiente manda-miento dirigido al Registrador de la Propiedad de Guayama, para que dicho funcionario proceda a anotar en los libros a su cargo, el embargo decretado por esta corte, sobre las fincas arriba descritas.”
El mandamiento fue librado de conformidad acompañán-dose al mismo copias de la orden y de la demanda y el re-gistrador se negó a practicarlo
“porque en el presente caso el tribunal que entiende en el mismo ordena el aseguramiento de la efectividad de la sentencia por con-ducto del Márshal de la Corte Municipal de Cayey disponiendo el embargo de las ñncas descritas en la orden, ordenándose que se li-*631brara el correspondiente mandamiento para la anotación del embargo, sin que aparezca de ninguno de los documentos presentados que dicho márshal haya cumplido previamente la orden del tribunal trabando embargo sobre dichas fincas.”
No conformes M. Miclielin & Cié. interpusieron el pre-sente recurso gubernativo.
Limitados como estamos al motivo expuesto por el regis-trador en su nota, no encontramos en verdad fundamento sólido alguno para la negativa.
La sección 9 de la ley de marzo 1, 1902, sobre asegura-miento de sentencia, Comp. 1911, see. 5241, dice, en lo per-tinente, así:
£ÍE1 embargo y prohibición de’enajenar inmuebles se efectuarán anotándolos en el registro de la propiedad y notificándolos al de-mandado, . . . .”
La ley no exige.que el márshal tenga que embargar antes de que el registrador actúe.
En su alegato el registrador, en parte, dice:
“Como quiera que el propósito de la Corte de decretar un embargo por duplicado no es del todo claro, y al tratar, de sacarle tal conclusión, resultan muy ambiguos los términos de la orden, creemos que interpretándola en un sentido no demasiado liberal, pero si ra-zonable, y atribuyendo al juez que la dictó el mejor propósito de proteger los derechos del demandante, sin llegar a lesionar los de los demandados, debe entenderse como que la idea y propósito de la Corte fue el de que el márshal embargara previamente,, dando así una oportunidad a dicho funcionario para que apreciara la respon-sabilidad de los bienes descritos y en caso de ser insuficientes, pu-diera, según su mejor criterio, hacer extensivo el embargo a otros bienes. ’ ’
La orden no es susceptible de esa interpretación. De-cretó primero el embargo de bienes de todos los demanda-dos en general y luego, apareciendo que uno de ellos tenía propiedades inmuebles, ordenó su embargo de acuerdo con los preceptos de la ley especial sobre la materia. Se trata de medidas de aseguramiento independientes. La segunda *632no está supeditada a la primera. Los demandados pudie-ran o no tener bienes susceptibles de ser embargados por el márslial de la Corte Municipal de Cayey. Uno de ellos, Berrios, era dueño de inmuebles y sobre los inmuebles se dirigió directamente el embargo para sujetarlos a las re-sultancias del pleito. Eso es todo.
No estando, pues, bien fundada la nota recurrida, debe revocarse.